         Case 3:18-cv-05704-RSL Document 93 Filed 07/29/20 Page 1 of 13




1
2
                                                       The Honorable Robert S. Lasnik
3
4
5
6
7
                          UNITED STATES DISTRICT COURT
8
                       WESTERN DISTRICT OF WASHINGTON
9                                AT SEATTLE
10
                                          No. 3:18-cv-05704-RSL
11    IN RE IMPINJ, INC. SECURITIES
      LITIGATION
                                           CLASS ACTION
12
13                                         ORDER PRELIMINARILY APPROVING
                                           SETTLEMENT AND AUTHORIZING
14                                         DISSEMINATION
                                           OF NOTICE OF SETTLEMENT
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER PRELIMINARILY APPROVING                         BYRNES KELLER CROMWELL LLP
     SETTLEMENT                                              1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                       Seattle, Washington 98104
                                                               Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 93 Filed 07/29/20 Page 2 of 13




 1          WHEREAS, a consolidated securities action is pending in this Court entitled In re Impinj, Inc.

 2 Securities Litigation, No. 3:18-cv-05704-RSL (W.D. Wash.) (the “Action” or “Federal Action”) and
 3 a related class action complaint is pending in New York State Supreme Court entitled Plymouth
 4 County Retirement System v. Impinj, Inc. et al., Index No. 650629/2019 (N.Y. Supreme Ct. N.Y.
 5 County) (the “New York Action” and, with the Federal Action, the “Actions”);
 6          WHEREAS, (a) Lead Plaintiff Employees’ Retirement System of the City of Baton Rouge

 7 and Parish of East Baton Rouge (“Lead Plaintiff” or “Federal Plaintiff”), and plaintiff in the New
 8 York Action, Plymouth County Retirement System (“New York Action Plaintiff” and, together with
 9 Lead Plaintiff, “Plaintiffs”), on behalf of themselves and the Settlement Class; and (b) defendant
10 Impinj, Inc. (“Impinj” or the “Company”) and defendants Chris Diorio, Evan Fein, and Eric
11 Brodersen (the “Individual Defendants” and, with Impinj, “Defendants”), have determined to settle
12 all claims asserted against Defendants in the Actions with prejudice on the terms and conditions set
13 forth in the Stipulation and Agreement of Settlement dated July 9, 2020 (the “Stipulation”), subject
14 to the approval of this Court (the “Settlement”);
15          WHEREAS, Lead Plaintiff has made a motion, pursuant to Rule 23(e)(1) of the Federal Rules

16 of Civil Procedure, for an order preliminarily approving the Settlement in accordance with the
17 Stipulation and allowing notice to Settlement Class Members as more fully described herein;
18          WHEREAS, the Court has read and considered: (a) Lead Plaintiff’s motion for preliminary

19 approval of the Settlement and authorization to send notice of the Settlement to the Settlement Class,
20 and the papers filed and arguments made in connection therewith; and (b) the Stipulation and the
21 exhibits attached thereto; and
22          WHEREAS, unless otherwise defined in this Order, the capitalized terms herein shall have

23 the same meanings as they have in the Stipulation;
24          IT IS HEREBY ORDERED, ADJUDGED AND DECREED:

25          1.      Proposed Class Certification for Settlement Purposes – The Parties have proposed

26 the certification of the following Settlement Class pursuant to Rules 23(a) and (b)(3) of the Federal
27 Rules of Civil Procedure and solely for purposes of effectuating the proposed Settlement: all persons
28   ORDER PRELIMINARILY APPROVING                     -1-               BYRNES KELLER CROMWELL LLP
     SETTLEMENT                                                            1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                     Seattle, Washington 98104
                                                                             Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 93 Filed 07/29/20 Page 3 of 13




 1 and entities (including, without limitation, their beneficiaries) who purchased or otherwise acquired
 2 the publicly traded common stock of Impinj, Inc. (“Impinj” or the “Company”) during the period of
 3 July 21, 2016 through February 15, 2018, inclusive (the “Class Period”), and were damaged thereby.
 4 The Settlement Class includes those persons and entities who purchased or otherwise acquired their
 5 Impinj common stock in, pursuant to, or traceable to the Company’s July 21, 2016 initial public
 6 offering or December 2, 2016 secondary public offering during the Class Period and were damaged
 7 thereby. Excluded from the Settlement Class are (i) Defendants; (ii) members of the Immediate
 8 Families of the Individual Defendants; (iii) any person who is or was an Officer or director of Impinj
 9 who served in such capacities during the Class Period; (iv) the defendants in the New York Action;
10 (v) Defendants’ liability insurance carriers; (vi) any affiliates, parents, or subsidiaries of Impinj;
11 (vii) all Impinj employee plans that are covered by ERISA; (viii) any entity which Defendants or
12 other excluded persons controlled or in which they have a controlling interest, provided however, that
13 any Investment Vehicle (as defined in the Stipulation) shall not be excluded by definition; and (ix) the
14 legal representatives, agents, affiliates, heirs, successors or assigns of any such excluded person or
15 entity, in their capacity such. Also excluded from the Settlement Class are any persons and entities
16 who or which exclude themselves by submitting a request for exclusion that is accepted by the Court
17           2.     Class Findings – The Court finds, pursuant to Rule 23(e)(1)(B)(ii) of the Federal

18 Rules of Civil Procedure, that it will likely be able to certify the Settlement Class for purposes of the
19 proposed Settlement. Specifically, the Court finds that each element required for certification of the
20 Settlement Class pursuant to Rule 23 of the Federal Rules of Civil Procedure has been met or will
21 likely be met: (a) the members of the Settlement Class are so numerous that their joinder in the
22 Action would be impracticable; (b) there are questions of law and fact common to the Settlement
23 Class which predominate over any individual questions; (c) the claims of Plaintiffs in the Action are
24 typical of the claims of the Settlement Class; (d) Plaintiffs and Lead Counsel have and will fairly and
25 adequately represent and protect the interests of the Settlement Class; and (e) a class action is superior
26 to other available methods for the fair and efficient adjudication of the Action.
27
28   ORDER PRELIMINARILY APPROVING                     -2-                  BYRNES KELLER CROMWELL LLP
     SETTLEMENT                                                               1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                        Seattle, Washington 98104
                                                                                Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 93 Filed 07/29/20 Page 4 of 13




 1          3.      The Court also finds, pursuant to Rule 23(e)(1)(B)(ii) of the Federal Rules of Civil

 2 Procedure, that it will likely be able to certify Plaintiffs as Class Representatives for the Settlement
 3 Class and appoint Lead Counsel as Class Counsel for the Settlement Class pursuant to Rule 23(g) of
 4 the Federal Rules of Civil Procedure.
 5          4.      Preliminary Approval of the Settlement – The Court hereby preliminarily approves

 6 the Settlement, as embodied in the Stipulation, and finds, pursuant to Rule 23(e)(1)(B)(i) of the
 7 Federal Rules of Civil Procedure, that it will likely be able to finally approve the Settlement under
 8 Rule 23(e)(2) as being fair, reasonable, and adequate to the Settlement Class, subject to further
 9 consideration at the Settlement Hearing to be conducted as described below.
10          5.      Settlement Hearing – The Court will hold a settlement hearing (the “Settlement

11 Hearing”) on November 19, 2020, at 1:30 p.m. either in person at Courtroom 15106, United States
12 Courthouse 700 Stewart Street, Seattle, WA 98101, or by telephone or videoconference (in the
13 discretion of the Court), for the following purposes: (a) to determine whether the proposed Settlement
14 on the terms and conditions provided for in the Stipulation is fair, reasonable, and adequate to the
15 Settlement Class, and should be finally approved by the Court; (b) to determine whether, for purposes
16 of the Settlement only, the Action should be certified as a class action on behalf of the Settlement
17 Class, Plaintiffs should be certified as Class Representative for the Settlement Class, and Lead
18 Counsel should be appointed as Class Counsel for the Settlement Class; (c) to determine whether a
19 Judgment substantially in the form attached as Exhibit B to the Stipulation should be entered
20 dismissing the Action with prejudice against Defendants; (d) to determine whether the proposed Plan
21 of Allocation for the proceeds of the Settlement is fair and reasonable and should be approved; (e) to
22 determine whether Lead Counsel’s motion for attorneys’ fees and litigation expenses should be
23 approved; and (f) to consider any other matters that may properly be brought before the Court in
24 connection with the Settlement. Notice of the Settlement and the Settlement Hearing shall be given
25 to Settlement Class Members as set forth in paragraph 7 of this Order.
26          6.      The Court may adjourn the Settlement Hearing without further notice to the Settlement

27 Class, and may approve the proposed Settlement with such modifications as the Parties may agree to,
28   ORDER PRELIMINARILY APPROVING                   -3-                  BYRNES KELLER CROMWELL LLP
     SETTLEMENT                                                             1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 93 Filed 07/29/20 Page 5 of 13




 1 if appropriate, without further notice to the Settlement Class. The Court may decide to hold the
 2 Settlement Hearing by telephone or video conference without further mailed notice to the Settlement
 3 Class. If the Court orders that the Settlement Hearing be conducted telephonically or by video
 4 conference, that decision will be posted on a website to be developed for the Settlement as referenced
 5 in paragraph 7(c) of this Order. Any Settlement Class Member (or his, her, or its counsel) who wishes
 6 to appear at the Settlement Hearing should consult the Court’s docket and/or the settlement website
 7 for any change in date, time, or format of the hearing.
 8          7.        Retention of Claims Administrator and Manner of Giving Notice – Lead Counsel

 9 is hereby authorized to retain A.B. Data, Ltd. (the “Claims Administrator”) to supervise and
10 administer the notice procedure in connection with the proposed Settlement as well as the processing
11 of Claims as more fully set forth below. Notice of the Settlement and the Settlement Hearing shall
12 be given by Lead Counsel as follows:
13                          (a)    not later than five (5) business days after the date of entry of this Order,

14          Impinj shall, at no cost to the Settlement Fund, Lead Counsel, or the Claims Administrator,

15          provide or cause to be provided to the Claims Administrator in electronic format a list

16          consisting of names and mailing addresses and email addresses, if available, of the purchasers

17          or holders of the Impinj common stock during the Class Period;

18                          (b)    beginning not later than fifteen (15) business days after the date of

19          entry of this Order (the “Notice Date”), the Claims Administrator shall cause a copy of the

20          Notice and the Claim Form, substantially in the forms filed with the Court at Dkt. # 91-1 at

21          16-49 but as modified to conform to the procedures set forth in this Order (collectively, the

22          “Notice Packet”), to be mailed by first-class mail and emailed to potential Settlement Class

23          Members at the addresses set forth in the records provided by Impinj or in the records which

24          Impinj caused to be provided, or who otherwise may be identified through further reasonable

25          effort;

26                          (c)    contemporaneously with the mailing and/or emailing of the Notice

27          Packet, the Claims Administrator shall cause copies of the Notice and Claim Form to be

28   ORDER PRELIMINARILY APPROVING                    -4-                   BYRNES KELLER CROMWELL LLP
     SETTLEMENT                                                               1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                        Seattle, Washington 98104
                                                                                Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 93 Filed 07/29/20 Page 6 of 13




 1          posted on a website to be developed for the Settlement, from which copies of the Notice and

 2          Claim Form can be downloaded;

 3                          (d)    not later than ten (10) business days after the Notice Date, the Claims

 4          Administrator shall cause the Summary Notice, substantially in the form filed with the Court

 5          at Dkt. # 91-1 at 51-53 but as modified to conform to the procedures set forth in this Order,

 6          to be published once in The Wall Street Journal and to be transmitted once over the PR

 7          Newswire; and

 8                          (e)    not later than sixty (60) calendar days after the date of entry of this

 9          Order, Lead Counsel shall serve on Defendants’ Counsel and file with the Court proof, by

10          affidavit or declaration, of such mailing and publication.

11          8.      Approval of Form and Content of Notice – The Court (a) approves, as to form and

12 content, the Notice, the Claim Form, and the Summary Notice, filed with the Court at Dkt. # 91-1 at
13 16-49 and Dkt. # 91-1 at 51-53 as modified to conform to the procedures set forth in this Order and
14 (b) finds that the mailing and distribution of the Notice and Claim Form and the publication of the
15 Summary Notice in the manner and form set forth in paragraph 7 of this Order (i) is the best notice
16 practicable under the circumstances; (ii) constitutes notice that is reasonably calculated, under the
17 circumstances, to apprise Settlement Class Members of the pendency of the Action, of the effect of
18 the proposed Settlement (including the Releases to be provided thereunder), of Lead Counsel’s
19 motion for attorneys’ fees and Litigation Expenses, of their right to object to the Settlement, the Plan
20 of Allocation, and/or Lead Counsel’s motion for attorneys’ fees and Litigation Expenses, of their
21 right to exclude themselves from the Settlement Class, and of their right to appear at the Settlement
22 Hearing; (iii) constitutes due, adequate, and sufficient notice to all persons and entities entitled to
23 receive notice of the proposed Settlement; and (iv) satisfies the requirements of Rule 23 of the Federal
24 Rules of Civil Procedure, the United States Constitution (including the Due Process Clause), the
25 Private Securities Litigation Reform Act of 1995, 15 U.S.C. § 78u-4, as amended, and all other
26 applicable law and rules. The date and time of the Settlement Hearing shall be included in the Notice
27 and Summary Notice before they are mailed and published, respectively.
28   ORDER PRELIMINARILY APPROVING                    -5-                 BYRNES KELLER CROMWELL LLP
     SETTLEMENT                                                             1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 93 Filed 07/29/20 Page 7 of 13




 1          9.     Nominee Procedures – Brokers and other nominees who purchased or otherwise

 2 acquired publicly traded Impinj common stock during the Class Period for the benefit of another
 3 person or entity shall: (a) within seven (7) calendar days of receipt of the Notice, request from the
 4 Claims Administrator sufficient copies of the Notice Packet to forward to all such beneficial owners
 5 and, within seven (7) calendar days of receipt of those Notice Packets, forward them to all such
 6 beneficial owners; or (b) within seven (7) calendar days of receipt of the Notice, send a list of the
 7 names, mailing addresses, and, if available, email addresses, of all such beneficial owners to the
 8 Claims Administrator in which event the Claims Administrator shall promptly mail and email the
 9 Notice Packet to such beneficial owners. Upon full compliance with this Order, such nominees may
10 seek reimbursement of their reasonable expenses actually incurred in complying with this Order by
11 providing the Claims Administrator with proper documentation supporting the expenses for which
12 reimbursement is sought. Such properly documented expenses incurred by nominees in compliance
13 with the terms of this Order shall be paid from the Settlement Fund, with any disputes as to the
14 reasonableness or documentation of expenses incurred subject to review by the Court.
15          10.    CAFA Notice – As provided in the Stipulation, Defendants shall serve the notice

16 required under the Class Action Fairness Act, 28 U.S.C. § 1715 et seq. (“CAFA”) no later than ten
17 (10) calendar days following the filing of the Stipulation with the Court. Defendants are solely
18 responsible for the costs of the CAFA notice and administering the CAFA notice. No later than seven
19 (7) calendar days before the Settlement Hearing, Defendants shall cause to be served on Lead Counsel
20 and filed with the Court proof, by affidavit or declaration, regarding compliance with 28 U.S.C.
21 § 1715(b).
22          11.    Participation in the Settlement – Settlement Class Members who wish to participate

23 in the Settlement and to be eligible to receive a distribution from the Net Settlement Fund must
24 complete and submit a Claim Form in accordance with the instructions contained therein. Unless the
25 Court orders otherwise, all Claim Forms must be postmarked no later than one hundred (10) calendar
26 days after the Notice Date. Notwithstanding the foregoing, Lead Counsel may, at its discretion,
27 accept for processing late Claims provided such acceptance does not delay the distribution of the Net
28   ORDER PRELIMINARILY APPROVING                  -6-                 BYRNES KELLER CROMWELL LLP
     SETTLEMENT                                                           1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                    Seattle, Washington 98104
                                                                            Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 93 Filed 07/29/20 Page 8 of 13




 1 Settlement Fund to the Settlement Class. By submitting a Claim, a person or entity shall be deemed
 2 to have submitted to the jurisdiction of the Court with respect to his, her, or its Claim and the subject
 3 matter of the Settlement.
 4           12.     Each Claim Form submitted must satisfy the following conditions: (a) it must be

 5 properly completed, signed, and submitted in a timely manner in accordance with the provisions of
 6 the preceding paragraph; (b) it must be accompanied by adequate supporting documentation for the
 7 transactions and holdings reported therein, in the form of broker confirmation slips, broker account
 8 statements, an authorized statement from the broker containing the transactional and holding
 9 information found in a broker confirmation slip or account statement, or such other documentation
10 as is deemed adequate by Lead Counsel or the Claims Administrator; (c) if the person executing the
11 Claim Form is acting in a representative capacity, a certification of his, her, or its current authority to
12 act on behalf of the Settlement Class Member must be included in the Claim Form to the satisfaction
13 of Lead Counsel or the Claims Administrator; and (d) the Claim Form must be complete and contain
14 no material deletions or modifications of any of the printed matter contained therein and must be
15 signed under penalty of perjury.
16           13.     Any Settlement Class Member that does not timely and validly submit a Claim Form

17 or whose Claim is not otherwise approved by the Court: (a) shall be deemed to have waived his, her,
18 or its right to share in the Net Settlement Fund; (b) shall be forever barred from participating in any
19 distributions therefrom; (c) shall be bound by the provisions of the Stipulation and the Settlement and
20 all proceedings, determinations, orders, and judgments in the Action relating thereto, including,
21 without limitation, the Judgment and the Releases provided for therein, whether favorable or
22 unfavorable to the Settlement Class; and (d) will be barred from commencing, maintaining, or
23 prosecuting any of the Released Plaintiffs’ Claims against each and all of the Defendants’ Releasees,
24 as more fully described in the Stipulation and Notice. Notwithstanding the foregoing, late Claim
25 Forms may be accepted for processing as set forth in paragraph 11 above.
26           14.     Exclusion From the Settlement Class – Any member of the Settlement Class who

27 wishes to exclude himself, herself, or itself from the Settlement Class must request exclusion in
28   ORDER PRELIMINARILY APPROVING                     -7-                  BYRNES KELLER CROMWELL LLP
     SETTLEMENT                                                               1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                        Seattle, Washington 98104
                                                                                Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 93 Filed 07/29/20 Page 9 of 13




 1 writing within the time and in the manner set forth in the Notice, which shall provide that: (a) any
 2 such request for exclusion from the Settlement Class must be mailed or delivered such that it is
 3 received no later than twenty-one (21) calendar days prior to the Settlement Hearing, to: Impinj
 4 Securities Litigation, EXCLUSIONS, c/o A.B. Data, Ltd., P.O. Box. 173001, Milwaukee, WI 53217,
 5 and (b) each request for exclusion must (i) state the name, address, and telephone number of the
 6 person or entity requesting exclusion, and in the case of entities, the name and telephone number of
 7 the appropriate contact person; (ii) state that such person or entity “requests exclusion from the
 8 Settlement Class in In re Impinj, Inc. Securities Litigation, No. 3:18-cv-05704-RSL (W.D. Wash.)”;
 9 and (iii) be signed by the person or entity requesting exclusion or an authorized representative. A
10 request for exclusion shall not be effective unless it provides all the required information and is
11 received within the time stated above, or is otherwise accepted by the Court.
12          15.     Any person or entity who or which timely and validly requests exclusion in

13 compliance with the terms stated in this Order and is excluded from the Settlement Class shall not be
14 a Settlement Class Member, shall not be bound by the terms of the Settlement or any orders or
15 judgments in the Action, and shall not receive any payment out of the Net Settlement Fund.
16          16.     Any Settlement Class Member who or which does not timely and validly request

17 exclusion from the Settlement Class in the manner stated in this Order: (a) shall be deemed to have
18 waived his, her, or its right to be excluded from the Settlement Class; (b) shall be forever barred from
19 requesting exclusion from the Settlement Class in this or any other proceeding; (c) shall be bound by
20 the provisions of the Stipulation and Settlement and all proceedings, determinations, orders, and
21 judgments in the Action, including, but not limited to, the Judgment and the Releases provided for
22 therein, whether favorable or unfavorable to the Settlement Class; and (d) will be barred from
23 commencing, maintaining, or prosecuting any of the Released Plaintiffs’ Claims against any of the
24 Defendants’ Releasees, as more fully described in the Stipulation and Notice.
25          17.     Appearance and Objections at Settlement Hearing – Any Settlement Class

26 Member who or which does not request exclusion from the Settlement Class may enter an appearance
27 in the Action, at his, her, or its own expense, individually or through counsel of his, her, or its own
28   ORDER PRELIMINARILY APPROVING                    -8-                 BYRNES KELLER CROMWELL LLP
     SETTLEMENT                                                             1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
         Case 3:18-cv-05704-RSL Document 93 Filed 07/29/20 Page 10 of 13




 1 choice, by filing with the Clerk of Court, such that it is received no later than twenty-one (21) calendar
 2 days prior to the Settlement Hearing, or as the Court may otherwise direct. Any Settlement Class
 3 Member who does not enter an appearance will be represented by Lead Counsel.
 4          18.     Any Settlement Class Member who or which does not request exclusion from the

 5 Settlement Class may file a written objection to the proposed Settlement, the proposed Plan of
 6 Allocation, and/or Lead Counsel’s motion for attorneys’ fees and Litigation Expenses and appear and
 7 show cause, if he, she, or it has any cause, why the proposed Settlement, the proposed Plan of
 8 Allocation, and/or Lead Counsel’s motion for attorneys’ fees and Litigation Expenses should not be
 9 approved; provided, however, that no Settlement Class Member shall be heard or entitled to contest
10 the approval of the terms and conditions of the proposed Settlement, the proposed Plan of Allocation,
11 and/or the motion for attorneys’ fees and Litigation Expenses unless that person or entity has filed a
12 written objection with the Court such that they are received no later than twenty-one (21) calendar
13 days prior to the Settlement Hearing.
14
15
            19.     Any objections, filings, and other submissions by the objecting Settlement Class
16
     Member must: (a) identify the case name and docket number, In re Impinj, Inc. Securities Litigation,
17
     No. 3:18-cv-05704-RSL; (b) state the name, address, and telephone number of the person or entity
18
     objecting and must be signed by the objector; (c) state with specificity the grounds for the Settlement
19
     Class Member’s objection, including any legal and evidentiary support the Settlement Class Member
20
     wishes to bring to the Court’s attention and whether the objection applies only to the objector, to a
21
     specific subset of the Settlement Class, or to the entire Settlement Class; and (d) include documents
22
     sufficient to prove membership in the Settlement Class, including documents showing the number of
23
     shares of publicly traded Impinj common stock that the objecting Settlement Class Member (i) owned
24
     as of the opening of trading on July 21, 2016 and (ii) purchased/acquired and/or sold during the Class
25
     Period. Objectors who enter an appearance and desire to present evidence at the Settlement Hearing
26
     in support of their objection must include in their written objection or notice of appearance the identity
27
28   ORDER PRELIMINARILY APPROVING                     -9-                   BYRNES KELLER CROMWELL LLP
     SETTLEMENT                                                                1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                         Seattle, Washington 98104
                                                                                 Telephone: (206) 622-2000
         Case 3:18-cv-05704-RSL Document 93 Filed 07/29/20 Page 11 of 13




 1 of any witnesses they may call to testify and any exhibits they intend to introduce into evidence at
 2 the hearing. It is within the Court’s discretion to allow appearances at the Settlement Hearing, either
 3 in person or by telephone or videoconference, with or without the filing of written objections.
 4          20.     Any Settlement Class Member who or which does not make his, her, or its objection

 5 in the manner provided herein shall be deemed to have waived his, her, or its right to object to any
 6 aspect of the proposed Settlement, the proposed Plan of Allocation, and Lead Counsel’s motion for
 7 an award of attorneys’ fees and Litigation Expenses and shall be forever barred and foreclosed from
 8 objecting to the fairness, reasonableness, or adequacy of the Settlement, the Plan of Allocation, or the
 9 requested attorneys’ fees and Litigation Expenses, or from otherwise being heard concerning the
10 Settlement, the Plan of Allocation, or the requested attorneys’ fees and Litigation Expenses in this or
11 any other proceeding.
12          21.     Stay and Temporary Injunction – Until otherwise ordered by the Court, the Court

13 stays all proceedings in the Action other than proceedings necessary to carry out or enforce the terms
14 and conditions of the Stipulation. Pending final determination of whether the Settlement should be
15 approved, the Court bars and enjoins Plaintiffs and all other members of the Settlement Class from
16 commencing or prosecuting any and all of the Released Plaintiffs’ Claims against each and all of the
17 Defendants’ Releasees.
18          22.     Settlement Administration Fees and Expenses – All reasonable costs incurred in

19 identifying Settlement Class Members and notifying them of the Settlement as well as in
20 administering the Settlement shall be paid as set forth in the Stipulation without further order of the
21 Court.
22          23.     Settlement Fund – The contents of the Settlement Fund held by Citibank, N.A.

23 (which the Court approves as the Escrow Agent) shall be deemed and considered to be in custodia
24 legis of the Court, and shall remain subject to the jurisdiction of the Court, until such time as they
25 shall be distributed pursuant to the Stipulation and/or further order(s) of the Court.
26          24.     Taxes – Lead Counsel is authorized and directed to prepare any tax returns and any

27 other tax reporting form for or in respect to the Settlement Fund, to pay from the Settlement Fund
28   ORDER PRELIMINARILY APPROVING                   - 10 -               BYRNES KELLER CROMWELL LLP
     SETTLEMENT                                                             1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
          Case 3:18-cv-05704-RSL Document 93 Filed 07/29/20 Page 12 of 13




 1 any Taxes owed with respect to the Settlement Fund, and to otherwise perform all obligations with
 2 respect to Taxes and any reporting or filings in respect thereof without further order of the Court in a
 3 manner consistent with the provisions of the Stipulation.
 4           25.    Termination of Settlement – If the Settlement is terminated as provided in the

 5 Stipulation, the Settlement is not approved, or the Effective Date of the Settlement otherwise fails to
 6 occur, this Order shall be vacated, rendered null and void, and be of no further force and effect, except
 7 as otherwise provided by the Stipulation, and this Order shall be without prejudice to the rights of
 8 Plaintiffs, the other Settlement Class Members, and Defendants, and the Parties shall revert to their
 9 respective positions in the Action immediately prior to the execution of the Stipulation.
10           26.    Use of this Order – Neither this Order, the Stipulation (whether or not consummated),

11 including the exhibits thereto and the Plan of Allocation contained therein (or any other plan of
12 allocation that may be approved by the Court), the negotiations leading to the execution of the
13 Stipulation, nor any proceedings taken pursuant to or in connection with the Stipulation and/or
14 approval of the Settlement (including any arguments proffered in connection therewith): (a) shall be
15 offered against any of the Defendants’ Releasees as evidence of, or construed as, or deemed to be
16 evidence of any presumption, concession, or admission by any of the Defendants’ Releasees with
17 respect to the truth of any fact alleged by Plaintiffs or the validity of any claim that was or could have
18 been asserted or the deficiency of any defense that has been or could have been asserted in the Actions
19 or in any other litigation, or of any liability, negligence, fault, or other wrongdoing of any kind of any
20 of the Defendants’ Releasees or in any way referred to for any other reason as against any of the
21 Defendants’ Releasees, in any arbitration proceeding or other civil, criminal, or administrative action
22 or proceeding, other than such proceedings as may be necessary to effectuate the provisions of the
23 Stipulation; (b) shall be offered against any of the Plaintiffs’ Releasees, as evidence of, or construed
24 as, or deemed to be evidence of any presumption, concession, or admission by any of the Plaintiffs’
25 Releasees that any of their claims are without merit, that any of the Defendants’ Releasees had
26 meritorious defenses, or that damages recoverable under the Complaint would not have exceeded the
27 Settlement Amount or with respect to any liability, negligence, fault, or wrongdoing of any kind, or
28   ORDER PRELIMINARILY APPROVING                    - 11 -                BYRNES KELLER CROMWELL LLP
     SETTLEMENT                                                               1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                        Seattle, Washington 98104
                                                                                Telephone: (206) 622-2000
         Case 3:18-cv-05704-RSL Document 93 Filed 07/29/20 Page 13 of 13




 1 in any way referred to for any other reason as against any of the Plaintiffs’ Releasees, in any
 2 arbitration proceeding or other civil, criminal, or administrative action or proceeding, other than such
 3 proceedings as may be necessary to effectuate the provisions of the Stipulation; or (c) shall be
 4 construed against any of the Releasees as an admission, concession, or presumption that the
 5 consideration to be given under the Settlement represents the amount which could be or would have
 6 been recovered after trial; provided, however, that if the Stipulation is approved by the Court, the
 7 Parties and the Releasees and their respective counsel may refer to it to effectuate the protections
 8 from liability granted thereunder or otherwise to enforce the terms of the Settlement.
 9          27.     Supporting Papers – Lead Counsel shall file and serve the opening papers in support

10 of the proposed Settlement, the proposed Plan of Allocation, and Lead Counsel’s motion for
11 attorneys’ fees and Litigation Expenses no later than September 25, 2020; and reply papers, if any,
12 shall be filed and served no later than seven (7) calendar days prior to the Settlement Hearing.
13
            Dated this 29th day of July, 2020.
14
15
16
17
                                                          A
                                                          Robert S. Lasnik
                                                          United States District Judge
18
19
20
21
22
23
24
25
26
27
28   ORDER PRELIMINARILY APPROVING                   - 12 -               BYRNES KELLER CROMWELL LLP
     SETTLEMENT                                                             1000 Second Avenue, 38th Floor
     (3:18-cv-05704-RSL)                                                      Seattle, Washington 98104
                                                                              Telephone: (206) 622-2000
